COLORADO COURT OF APPEALS                                            2017COA95


Court of Appeals No. 16CA1337
Montrose County District Court No. 16CV30022
Honorable J. Steven Patrick, Judge


Dan W. Hotsenpiller, District Attorney, Seventh Judicial District,

Plaintiff-Appellant,

v.

Honorable Bennet A. Morris, a Judge of the County Court for the County of
Montrose,

Defendant-Appellee.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                  Division A
                       Opinion by CHIEF JUDGE LOEB
                       Plank* and Márquez*, JJ., concur

                           Announced July 13, 2017


Dan W. Hotsenpiller, District Attorney, Barbara J. Sanford, Assistant District
Attorney, Montrose, Colorado, for Plaintiff-Appellant

Cynthia H. Coffman, Attorney General, Grant T. Sullivan, Assistant Solicitor
General, Denver, Colorado, for Defendant-Appellee


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2016.
¶1    In this C.R.C.P. 106(a)(4) action, the District Attorney of

 Montrose County, Dan W. Hotsenpiller (District Attorney), appeals

 the district court’s order upholding the ruling of Montrose County

 Court Judge Bennet A. Morris (county court), which concluded that

 the affirmative defense of consent was available to John Hartsuff in

 his criminal case on the charge of violation of a civil protection

 order (CPO).

¶2    The sole issue on appeal is whether the affirmative defense of

 consent, as defined in the consent statute, section 18-1-505, C.R.S.

 2016, is available to a defendant who is criminally charged with

 violating a protection order, pursuant to section 18-6-803.5, C.R.S.

 2016. As a matter of first impression, we conclude that the county

 court abused its discretion by ruling that Hartsuff could assert the

 affirmative defense of consent, because the court misinterpreted the

 law regarding CPOs and language in the consent statute that allows

 the defense when the alleged assent of the victim “precludes the

 infliction of the harm or evil sought to be prevented by the law

 defining the offense,” § 18-1-505(1). Accordingly, we reverse the

 district court’s order upholding the county court’s ruling and


                                    1
 remand with directions for the district court to remand the case to

 the county court with instructions to proceed with Hartsuff’s trial

 and to preclude the affirmative defense of consent on the charge of

 violation of a protection order.

               I.   Background and Procedural History

                    A.    Alleged Violation of a CPO

¶3    J.C. obtained a temporary CPO against her ex-boyfriend,

 Hartsuff. The county court made the CPO “permanent” in May

 2015. § 13-14-106, C.R.S. 2016.

¶4    The CPO issued in this case was on JDF Form 399. JDF 399,

 Permanent Civil Protection Order Issued Pursuant to § 13-14-106,

 C.R.S. (revised Sept. 2013), https://perma.cc/CUR5-9HP8. The

 form order lists Hartsuff as the restrained person and J.C. as the

 protected person. The order states that the restrained person

 constitutes a credible threat to the life and health of the protected

 person and that sufficient cause exists for the issuance of the CPO.

 A warning then appears, in a box and in large print, stating as

 follows: “This Protection Order DOES NOT EXPIRE and only the Court

 can change this Order. A violation of a Protection Order is a crime

 and may be prosecuted . . . pursuant to § 18-6-803.5, C.R.S.” (Here


                                    2
 and for all subsequent quotes to JDF 399, original bold emphasis

 has been changed to italics.)

¶5    The CPO declares that “[i]t is ordered that you, the Restrained

 Person, shall have no contact of any kind with the Protected

 Person[]” and explicitly states that there are no exceptions to

 contact. The CPO further orders Hartsuff to stay at least one

 hundred yards away from J.C.’s home and work.

¶6    The final page of the CPO informs the parties of “IMPORTANT

 INFORMATION ABOUT PROTECTION ORDERS.” As relevant here,

 this page includes a notice to the protected person that he or she

 “cannot give the Restrained Person permission to change or ignore

 this Order in any way. Only the Court can change this order.”

 Similarly, the restrained person is notified that if he or she

 “violate[s] this Order thinking that the other party or anyone else

 has given you permission, you are wrong, and can be arrested and

 prosecuted. The terms of this Order cannot be changed by

 agreement of the parties. Only the Court can change this Order.”




                                    3
¶7    In July 2015, J.C. called police and stated that Hartsuff was

 on her front porch1 threatening her. She told the dispatcher that

 there was a CPO in place prohibiting Hartsuff from contacting her.

 Before police arrived, Hartsuff left the premises on foot. In addition

 to reporting the contact at her home, J.C. showed the responding

 officer text messages and logs of phone calls from Hartsuff over the

 previous two days. In the affidavit for Hartsuff’s warrantless arrest,

 the responding officer noted that J.C. had texted Hartsuff several

 times, asking him to leave her alone, and that Hartsuff called J.C.’s

 phone while police were on the way to her home. Dispatch

 confirmed the existence of the CPO, and Hartsuff was arrested at a

 nearby intersection by officers patrolling the area.

¶8    Hartsuff was charged with harassment and violation of a

 protection order, both as acts of domestic violence.




 1The address listed for J.C.’s home in the CPO is the address to
 which police responded for the incident that gave rise to the charges
 here.

                                    4
               B.   County Court Criminal Proceedings

¶9    In his preliminary notice of endorsements, Hartsuff raised the

 affirmative defense of consent.2 At a pretrial hearing, the

 prosecution objected to Hartsuff’s endorsed consent defense as

 applied to the charge of violation of a protection order. At the

 hearing, defense counsel argued that, under section 18-1-505,

 J.C.’s alleged assent3 to contact precluded the infliction of the harm

 the violation of a protection order statute was attempting to prevent

 — namely, contact between the restrained person and the protected

 person. Counsel argued that the purpose of the violation of a

 protection order statute was not to protect the court’s order, but

 only to protect the protected person. He also asserted that

 precluding the defense of consent would create an untenable

 situation where the protected person could approach the restrained


 2 Neither the preliminary endorsement nor the transcript of the later
 pretrial conference lists any specific evidence of J.C.’s alleged
 consent. The endorsement also does not state to which charge
 Hartsuff asserted the defense of consent.
 3 In this opinion, the term “consent” refers only to the statutory

 definition of the consent defense. “Assent” refers to the alleged
 conduct of the victim that purportedly renders the consent defense
 applicable. Here, Hartsuff alleged that J.C. assented to the contact
 with which he was charged under the violation of a protection order
 statute.

                                   5
  person and initiate contact, and the restrained person then could

  be charged with a violation of the protection order.

¶ 10   The prosecution responded that a protected person cannot

  consent to allow another person — even the restrained person — to

  violate a court order.

¶ 11   The county court ruled that the affirmative defense of consent

  was available to Hartsuff because J.C.’s alleged assent “preclude[d]

  the infliction of the harm or evil sought to be prevented” by the

  violation of the protection order statute — specifically, unwanted

  contact. § 18-1-505(1). In its written order, the court quoted the

  consent statute and then reasoned as follows:

             The [CPO] was put into place . . . at the
             request of the protected person – now the
             alleged victim in this case. That person did
             not desire contact or proximity with [Hartsuff].
             The Court finds that the affirmative defense of
             consent of the alleged victim to contact or
             proximity with [Hartsuff], would preclude the
             infliction of the harm sought to be prevented
             by a protection order originally put in place at
             the request of the victim/protected person, at
             least in part, to prevent such contact or
             proximity.

  Consequently, the court concluded that the affirmative defense of

  consent was available to Hartsuff and that the prosecution was,



                                    6
  therefore, required to disprove J.C.’s consent beyond a reasonable

  doubt in addition to proving the statutory elements of violation of a

  protection order.

           C.   C.R.C.P. 106(a)(4) Review in the District Court

¶ 12   The District Attorney then sought judicial review of the county

  court’s order in the district court pursuant to C.R.C.P. 106(a)(4).

¶ 13   On review, the district court framed the question as “whether

  or not the [county] court’s determination to permit the affirmative

  defense of consent to the violation of a civil protection order at trial

  is an abuse of discretion.” The district court reasoned that neither

  the consent statute nor the statute regarding the charged offense of

  violation of a protection order expressly prohibited consent as an

  affirmative defense. It concluded that the District Attorney had

  failed to show that the county court abused its discretion and, thus,

  remanded the case to the county court to proceed with trial.

¶ 14   The District Attorney now appeals the district court’s order

  affirming the county court’s decision to allow Hartsuff to assert the




                                      7
  affirmative defense of consent to the charge of violation of a

  protection order.4

                           II.   Standard of Review

¶ 15   Under C.R.C.P. 106(a)(4), our review is “limited to a

  determination of whether the [governmental] body or officer has

  exceeded its jurisdiction or abused its discretion, based on the

  evidence in the record before the defendant body or officer.”

  C.R.C.P. 106(a)(4)(I).

¶ 16   A reviewing court may reverse the decision of a lower judicial

  body for an abuse of discretion if the reviewing court finds that the

  lower body acted “arbitrarily or capriciously, made a decision that is

  unsupported by the record, erroneously interpreted the law, or

  exceeded its authority.” Nixon v. City & Cty. of Denver, 2014 COA
172, ¶ 12 (citing Lawley v. Dep’t of Higher Educ., 36 P.3d 1239,

  1245 (Colo. 2001)). In an appeal involving a C.R.C.P. 106 action,

  the appellate court sits in the same position as the district court in

  reviewing the county court’s decision. Shupe v. Boulder Cty., 230
P.3d 1269, 1272 (Colo. App. 2010). We are, therefore, limited to


  4In this appeal, the Attorney General represents Judge Morris and
  defends the county court’s order.

                                       8
  reviewing whether the county court abused its discretion in ruling

  that the consent defense was available to Hartsuff. Id.; see also

  Alpenhof, LLC v. City of Ouray, 2013 COA 9, ¶ 9.

¶ 17   In addition, we review a governmental officer’s interpretation of

  the law de novo. Treece, Alfrey, Musat & Bosworth, PC v. Dep’t of

  Fin., 298 P.3d 993, 996 (Colo. App. 2011) (citing Van Sickle v.

  Boyes, 797 P.2d 1267, 1274 (Colo. 1990)). Here, we are reviewing

  de novo a judicial body’s interpretation and application of Colorado

  statutes and, thus, we do not owe the county court deference in our

  application of the ordinary rules of statutory construction. See

  Alpenhof, LLC, ¶ 10.

¶ 18   Our primary task in interpreting a statute is to give effect to

  the General Assembly’s intent by first examining the statute’s plain

  language. E.g., Stanley v. Dist. Attorney, 2017 COA 33, ¶ 10. “To

  discern the General Assembly’s intent, we look to the plain

  language of the statute, and where that language is clear and

  unambiguous, we engage in no further statutory analysis.” People

  v. Rice, 2015 COA 168, ¶ 11.

¶ 19   If we determine that the relevant statute is unambiguous, we

  give effect to the statute’s plain and ordinary meaning without


                                    9
  resorting to other rules of statutory construction. See, e.g., St.

  Vrain Valley Sch. Dist. RE-1J v. A.R.L., 2014 CO 33, ¶ 11. If,

  however, the statutory language lends itself to alternative

  constructions and its intended scope is ambiguous or unclear, we

  then look to the statute’s context, legislative history, prior law, the

  consequences of a given construction, and the goal of the statutory

  scheme. Suncor Energy (USA), Inc. v. Aspen Petroleum Prods., Inc.,

  178 P.3d 1263, 1266 (Colo. App. 2007).

¶ 20   Statutes should not be read in isolation, but together with all

  other statutes relating to the same subject or having the same

  general purpose, to the end that a statute’s intent may be

  ascertained and absurd consequences avoided. Huddleston v. Bd.

  of Equalization, 31 P.3d 155, 159 (Colo. 2001). “This is especially

  true where a statute intimates by its plain language an intent to

  incorporate other statutory provisions.” Id.

¶ 21   If we determine that a statute is ambiguous, we may also

  consider legislative declarations in determining the General

  Assembly’s intent. § 2-4-203(1)(g), C.R.S. 2016. Legislative

  declarations included with the statutory scheme at issue may be

  relevant in determining the intent of the General Assembly and the


                                     10
  problems it was attempting to address. See Lester v. Career Bldg.

  Acad., 2014 COA 88, ¶¶ 25-27. Indeed, “[o]ften the best guides to

  legislative intent are the context in which the statutory provisions

  appear and any accompanying statements of legislative policy, such

  as a legislative declaration.” A.R.L., ¶ 11.

¶ 22   Specific to this case, “[t]he question of whether consent can

  constitute a defense to a crime is best analyzed in the context of

  particular offenses and particular conduct.” Model Penal Code §

  2.11 note 1 on General Principles (Am. Law Inst., Official Draft and

  Revised Comments 1985) (hereinafter MPC).5

                          III.   Relevant Statutes

¶ 23   This case hinges on the county court’s interpretation of the

  consent statute and the violation of a protection order statute,

  5 Colorado’s consent statute is based largely on the Model Penal
  Code. Model Penal Code § 2.11 note 12 (Am. Law Inst., Official
  Draft and Revised Comments 1985) (listing Colorado’s section 18-1-
  505, C.R.S. 2016, as one of the provisions similar to Model Penal
  Code § 2.11) (hereinafter MPC). Additionally, the MPC definition of
  consent is located in the “General Principles of Liability” article,
  similar to the Colorado statute’s location in the “Provisions
  Applicable to Offenses Generally” article. § 18-1-505; MPC § 2.11.
  Significantly, the language in section 18-1-505 regarding “precludes
  the infliction of the harm or evil sought to be prevented” by the
  criminal offense is identical to MPC section 2.11. Thus, we refer to
  the MPC and its commentary for guidance on the meaning of the
  consent statute.

                                     11
  sections 18-1-505 and 18-6-803.5, respectively. In addition to

  these statutes, we must also consider the CPO statutes because the

  violation of a protection order statute specifically references and

  incorporates title 13, article 14 in the definition for “protection

  order,” and Hartsuff’s charge is based on a CPO issued pursuant to

  section 13-14-106. § 18-6-803.5(1.5)(a.5)(I)(A).

                        A.    The Consent Statute

¶ 24   Under section 18-1-505, the defense of consent of the victim is

  not available to any crime unless “the consent negatives an element

  of the offense or precludes the infliction of the harm or evil sought

  to be prevented by the law defining the offense.” § 18-1-505(1). The

  statute also lists certain situations in which the victim’s assent

  does not constitute a consent unless the criminal code or the law

  defining the offense specifically provides otherwise. § 18-1-505(3).

  These situations include, for example, where assent is given by a

  person whose consent is sought to be prevented by the law defining

  the offense. § 18-1-505(3)(c). The General Assembly has




                                     12
  characterized the defense of consent as an affirmative defense.6

  § 18-1-505(4).

¶ 25   Colorado case law interpreting the consent statute and its

  applicability is very sparse and limited in scope. All appellate

  Colorado cases regarding consent concern the language of the

  statute relating to negating an element of the offense or, in one

  case, lack of legal authority to consent, and almost all deal with

  consent in the context of sexual assault. See, e.g., Oram v. People,

  255 P.3d 1032 (Colo. 2011) (stating consent negates elements of

  burglary, but instruction not warranted because party consenting

  to entry did not have authority to consent); People v. Martinez, 36
P.3d 154 (Colo. App. 2001) (finding that in sexual assault context,

  affirmative defense of consent instruction not warranted because

  elements of sexual assault only allow conviction if victim did not

  consent); People v. Bush, 948 P.2d 16 (Colo. App. 1997) (negating

  elements of theft); People v. Williams, 899 P.2d 306 (Colo. App.

  6 An affirmative defense admits the defendant’s commission of the
  elements of the crime charged, but seeks to justify the act. People
  v. Nelson, 2014 COA 165, ¶ 48. Availability of an affirmative
  defense means that the defense becomes an element of the offense
  and the court must instruct the jury that the prosecution has the
  burden of disproving the affirmative defense beyond a reasonable
  doubt. Id. at ¶ 49.

                                    13
  1995) (negating an element of offense in sexual assault). The

  parties have not cited any Colorado case, and we have found none,

  concerning the applicability of the consent defense when the alleged

  assent “precludes the infliction of the harm or evil sought to be

  prevented by the law defining the offense.”7 § 18-1-505(1).

¶ 26   For the reasons below, we conclude that the clause at issue in

  this case (“precludes the infliction of the harm or evil sought to be

  prevented by the law defining the offense”) is ambiguous because it

  is unclear and subject to alternative constructions. The Attorney

  General argues that the phrase means only the harm to the alleged

  victim, here, J.C. As a result, the Attorney General contends that

  the county court was correct in defining the harm or evil sought to

  be prevented by the violation of a protection order statute as simply

  contact between the protected and restrained persons. On the

  other hand, the District Attorney asserts that the crime at issue

  here is designed to enforce a court order and that, in determining

  7 The model jury instruction and its comments regarding consent
  are equally silent on the meaning of this language. COLJI-Crim.
  H:03 (2016). The comments to the instruction address only the
  situation where assent of the victim negates an element of the
  offense charged; the language of the instruction seems to leave
  defining the harm sought to be prevented by the law defining the
  offense to the parties and the court in drafting the instructions. Id.

                                    14
  the harm sought to be prevented, we must both consider the

  context of the violation of a protection order statute and the General

  Assembly’s intent with regard to crimes of domestic violence.

  According to the District Attorney, then, the harm or evil sought to

  be prevented by the violation of a protection order statute is broader

  than simply contact between the protected and restrained persons

  and includes preserving the integrity of a court order and

  preventing domestic violence.

¶ 27   In our view, the language at issue thus lends itself to

  alternative constructions, and the intended scope of the consent

  statute is unclear with respect to the “harm or evil” language.

  Suncor Energy (USA), Inc., 178 P.3d at 1266. Indeed, the consent

  statute explicitly requires us to consider other statutes in

  determining the potential applicability of the defense. Huddleston,
31 P.3d at 159.

¶ 28   Thus, we disagree with the county court to the extent it

  determined that the phrase “precludes the infliction of the harm or

  evil sought to be prevented by the law defining the offense” is

  unambiguous. Because we determine that the phrase is

  ambiguous, id.; Suncor Energy (USA), Inc., 178 P.3d at 1266, we


                                    15
  must look to the legislative history, consequences of a given

  construction, and goals of the relevant statutes. Suncor Energy

  (USA), Inc., 178 P.3d at 1266. We must also consider the entire

  statutory scheme relating to the offense of violation of a protection

  order to give effect and meaning to all its parts. Wolford v. Pinnacol

  Assurance, 107 P.3d 947, 951 (Colo. 2005).

       B.    Criminal Statutes Regarding Violation of a Protection Order

¶ 29        A person commits the crime of violation of a protection order

                 if, after the person has been personally served
                 with a protection order that identifies the
                 person as a restrained person . . . , the person:

                 (a) Contacts, harasses, injures, intimidates,
                 molests, threatens, or touches the protected
                 person or protected property . . . identified in
                 the protection order or enters or remains on
                 premises or comes within a specified distance
                 of the protected person, protected property . . .
                 or premises . . . .

  § 18-6-803.5(1)(a).

¶ 30        The definition of “protection order” is central to this offense

  and includes all protection orders issued pursuant to article 14 of

  title 13 of the Colorado Revised Statutes, the statutes governing

  CPOs. § 18-6-803.5(1.5)(a.5)(I)(A). The statute also includes




                                         16
  protection orders issued in domestic relations and criminal cases.8

  § 18-6-803.5(1.5)(a.5)(I)(A), (B).

¶ 31   Putting the offense into its statutory context, violation of a

  protection order appears in article 6 of the Criminal Code, “Offenses

  Involving the Family Relations,” specifically, in part 8, titled

  “Domestic Violence.”

¶ 32   The Attorney General asserts that, because the violation of a

  protection order statute does not specifically preclude the

  affirmative defense of consent, the defense should apply since the

  consent statute is “applicable to offenses generally.” See § 18-1-505

  (article 1 of the Criminal Code is titled “Provisions Applicable to

  Offenses Generally”). This reasoning does not comport with the

  plain language of the consent statute or the structure of the

  Criminal Code in general.

  8 We reject the Attorney General’s argument that, because the order
  here was a CPO and not a mandatory protection order issued in a
  criminal case, assertion of the consent defense is somehow more
  appropriate because the CPO was sought by a private individual as
  opposed to the government. The offense statute makes no such
  distinction. The only difference between a protection order issued
  in a criminal proceeding and a CPO is that violation of a criminal
  protection order is a class 1 misdemeanor as opposed to a class 2
  misdemeanor. § 18-6-803.5(2)(a), C.R.S. 2016. This difference is
  irrelevant to the question whether the affirmative defense of consent
  is available for the crime of violation of a protection order.

                                       17
¶ 33   The premise of the consent statute is that consent is not an

  available defense; the only exceptions are when consent would

  negate an element or when consent would preclude the infliction of

  the harm or evil sought to be prevented by the law defining the

  criminal offense. § 18-1-505(1); Williams, 899 P.2d at 309 (“[T]he

  statutory definition of consent expresses the clear legislative

  decision to make the defense inapplicable unless the consent either

  ‘negatives’ an element of the charged offense or precludes the

  infliction of the harm sought to be prevented by the law defining the

  offense.”). Thus, the starting point for Colorado criminal offenses is

  that consent is not available as a defense.9

¶ 34   Additionally, the structure and language of statutes defining

  criminal offenses belie the Attorney General’s argument. For

  offenses where consent of the victim is a defense, such as sexual

  assault, the statute does not explicitly state consent is a defense.

  § 18-3-402, C.R.S. 2016. Instead, the statutory elements of those

  crimes necessarily “negate[] the existence of the victim’s

  consent. . . . The[] acts of the defendant cause the victim to be


  9 This is a notable difference between the Colorado statute and MPC
  § 2.11.

                                    18
  unable to consent.” Dunton v. People, 898 P.2d 571, 573 (Colo.

  1995) (regarding § 18-3-402). Similarly, the homicide and sex

  assault on a child statutes, the quintessential offenses where assent

  of the victim is not a defense, do not specifically preclude consent as

  a defense. §§ 18-3-101 to 18-3-107, 18-3-405, C.R.S. 2016. In

  short, Colorado criminal statutes do not routinely include or

  exclude available defenses, and the omission here of a reference to

  consent is irrelevant.

¶ 35   What is relevant to determining whether consent is an

  available defense is the context of the offense charged and the

  particular conduct prohibited. MPC § 2.11 note 1 on General

  Principles. Thus, we next consider the statutory framework

  regarding CPOs.

                           C.   Statutes on CPOs

¶ 36   The type of protection order Hartsuff is accused of violating is

  a CPO governed by title 13, article 14 of the Colorado Revised

  Statutes. § 18-6-803.5(1.5)(a.5)(I)(A). Title 13 governs the

  administration, organization, and procedures of Colorado courts.

  §§ 13-1-101 to 13-92-104, C.R.S. 2016 (titled “Courts and Court




                                    19
  Procedure”). Article 14 outlines the procedures for obtaining a CPO.

  §§ 13-14-100.2 to 13-14-110, C.R.S. 2016.

¶ 37   The county court issued a permanent CPO restraining

  Hartsuff pursuant to section 13-14-106. Once a court determines

  that the restrained person “has committed acts constituting

  grounds for issuance of a [CPO] and that unless restrained will

  continue to commit such acts or acts designed to intimidate or

  retaliate against the protected person, the judge or magistrate shall”

  enter a permanent CPO. § 13-14-106(1)(a). The issuing court must

  inform the restrained person that violation of the CPO constitutes a

  criminal offense pursuant to section 18-6-803.5 or contempt of

  court. Id.

¶ 38   The court issuing the CPO “retains jurisdiction to enforce,

  modify, or dismiss” the CPO. § 13-14-108(4), C.R.S. 2016. A

  protected person can apply to the court at any time for modification

  or dismissal of a CPO. § 13-14-108(2)(a). In addition, the

  restrained person may also apply for modification or dismissal

  under limited circumstances. § 13-14-108(2)(b). The court is

  required to hear any motion for modification filed under subsection

  (2), and it must consider numerous factors in deciding whether to


                                   20
  modify or dismiss the CPO. § 13-14-108(5), (6). The sole means

  prescribed in the statute for modifying or dismissing a CPO are

  through the court.

       IV.   A Protected Person’s Alleged Assent does not Constitute
                      Consent Under Section 18-1-505

¶ 39    The parties agree that the issue whether consent can be an

  affirmative defense to violation of a protection order is an issue of

  first impression in Colorado. Moreover, as previously mentioned,

  Colorado appellate courts have considered the consent defense in

  very few contexts, and there is little case law interpreting the

  language of the consent statute. But, because Colorado’s consent

  statute is based on MPC section 2.11, the MPC commentaries and

  annotations are instructive. We also find persuasive cases from

  other states that have considered whether the affirmative defense of

  consent may be asserted in the context of a criminal charge for

  violation of a protection order.

¶ 40    For the reasons below, we conclude that the county court

  erred as a matter of law in allowing the affirmative defense of

  consent for the crime of violation of a protection order.




                                     21
                  A.       A CPO is an Order of the Court

¶ 41   We first conclude that, because the CPO is an order of the

  court and not an order issued by the protected person, the

  protected person’s alleged assent to contact cannot, as a matter of

  law, constitute a restrained party’s defense to the crime for violation

  of a protection order.

¶ 42   In Colorado, a court has the power to “compel obedience to its

  lawful . . . orders.” § 13-1-114(1)(c), C.R.S. 2016. Court orders are

  crucial to the administration of justice. Indeed, “[t]he orderly and

  expeditious administration of justice by the courts requires that ‘an

  order issued by a court with jurisdiction over the subject matter

  and person must be obeyed by the parties until it is reversed by

  orderly and proper proceedings.’” Maness v. Meyers, 419 U.S. 449,

  459 (1975) (emphasis added) (quoting United States v. United Mine

  Workers, 330 U.S. 258, 293 (1947)) (in the context of contempt

  proceedings). The CPO at issue here specifically stated that the

  court had jurisdiction over the parties and the subject matter.

  Thus, it must be obeyed by Hartsuff until it expired or was changed

  “by orderly and proper proceedings.” Id.




                                      22
¶ 43   As to expiration, the CPO here is a “permanent” CPO issued

  pursuant to section 13-14-106. The word “permanent” is not

  defined in section 13-14-106 or in the definitions section of article

  14, section 13-14-101, C.R.S. 2016; nor does the statute state a

  duration for the permanent protection order. However, the CPO

  here explicitly emphasized that the order did not expire. Moreover,

  “where, as here, the statute does not define a term, the word at

  issue is a term of common usage, and people of ordinary

  intelligence need not guess at its meaning, we may refer to

  dictionary definitions in determining the plain and ordinary

  meaning.” Roalstad v. City of Lafayette, 2015 COA 146, ¶ 34

  (quoting Mendoza v. Pioneer Gen. Ins. Co., 2014 COA 29, ¶ 24).

  Giving the word “permanent” its plain and ordinary meaning, this

  order was perpetual and intended to be continuing or enduring

  without change. Webster’s Third New International Dictionary of

  the English Language, Unabridged 1683 (1993). Thus, this CPO

  was perpetual and remained in effect until the court modified or

  dismissed it.

¶ 44   Section 13-14-108 lays out the only procedures for modifying

  or dismissing a CPO. A protected person may petition the court to


                                    23
  modify or dismiss the order at any time; a restrained person can file

  a motion after the protection order has been in place for two years.

  § 13-14-108(2)(a), (b). Importantly, no statutory mechanism exists

  for the protected person or the restrained person to modify or

  dismiss the order without the court’s approval or consideration.

  Indeed, the issuing court retains jurisdiction to enforce, modify, or

  dismiss a CPO, and it is required to consider a long list of factors

  when determining whether to modify or dismiss the CPO. § 13-14-

  108(4)-(6). Additionally, the CPO itself warned both Hartsuff and

  J.C. multiple times in emphasized font that only the court could

  modify or dismiss the order and the parties could not agree to

  change the terms of the order.

¶ 45   We emphasize these avenues for modification because

  Hartsuff’s defense, that J.C. consented to the contact and, thus, he

  did not violate the order, would effectively modify — without court

  approval — that part of the CPO that restrains Hartsuff from having

  any contact whatsoever with J.C., no exceptions.

¶ 46   In our view, there are strong indications that a CPO is properly

  characterized as an order and function of the court and not an

  order issued by the victim — the importance to the administration


                                    24
  of justice of enforcing orders of the court, the very limited and

  specific mechanisms for modifying or dismissing a permanent CPO,

  the explicit warnings to Hartsuff and J.C. that they could not agree

  to change the order without court approval, and the General

  Assembly's placement of the statutes governing CPOs in the court

  procedures title.

¶ 47   This reasoning is supported by several out-of-state cases. For

  example, in State v. Kidder, 843 A.2d 312 (N.H. 2004), the New

  Hampshire Supreme Court stated:

             [W]e emphasize that protective orders are
             orders of the court, not orders of the victim,
             and neither the defendant, the victim, nor a
             representative of either party has the authority
             to approve exceptions to the order.

             If the defendant has a legitimate reason to
             contact the victim, he is not without remedy.
             He can petition the court for an exception to or
             modification of the restraining order.

  Id. at 317 (citations omitted); see also In re Shirley, 28 A.3d 506,

  511 (D.C. 2011) (protective order is an order of the court, not the

  victim); People v. Townsend, 538 N.E.2d 1297, 1299 (Ill. App. Ct.

  1989) (same).




                                    25
¶ 48   A protected person simply cannot “consent,” under section 18-

  1-505, to another person’s violation of a court order. Under the

  plain language of the consent statute, assent by the victim does not

  constitute consent if the assent is “given by a person whose consent

  is sought to be prevented by the law defining the offense.” § 18-1-

  505(3)(c). Here, the CPO statutes, particularly the provisions

  regarding modification and dismissal, preclude the protected person

  from modifying or dismissing the CPO without court involvement,

  and the CPO itself explicitly says that the parties cannot agree to

  change the order. See In re Shirley, 28 A.3d at 511 (considering

  similar CPO language to conclude that purported consent of the

  protected person for contact with the restrained person could not

  modify the CPO to excuse the alleged contact).

¶ 49   Further, the Model Penal Code notes that subsection (3)(c) of

  its consent section is intended to prevent “improvident consent”

  that is “the very objective sought to be prevented by the law defining

  the offense.” MPC § 2.11 note 3 on Ineffective Consent; see also

  State v. Cardus, 949 P.2d 1047, 1056 (Haw. Ct. App. 1997)

  (concluding that an inmate cannot consent to sexual penetration by

  a prison guard, in part, because the statute criminalizing sexual


                                    26
  penetration between inmates and guards sought to prevent such

  consent by the inmate). Here, the alleged assent to contact by a

  protected person who allegedly experienced domestic abuse at the

  hands of the restrained person is a prime example of “improvident

  consent” that the CPO statutes seek to prevent. See also § 13-14-

  100.2(1), (2) (reflecting the General Assembly’s goal to reduce

  domestic abuse by effective provisions in protective orders).

        B.   The County Court Misinterpreted the Consent Statute
       Phrase “Harm or Evil Sought to be Prevented” in the Context of
                the Violation of a Protection Order Statute

¶ 50   The county court concluded that J.C.’s alleged assent

  constituted consent under section 18-1-505 because it precluded

  the infliction of the harm or evil sought to be prevented by the

  violation of a protection order statute — “contact or proximity” with

  the restrained person. As we have previously concluded, the county

  court apparently did not recognize the inherent ambiguity of the

  relevant language in section 18-1-505(1), in the context of a

  criminal violation of a protection order. Accordingly, our analysis

  below seeks to resolve that ambiguity and leads us to conclude

  that, in this context, the affirmative defense of consent is not




                                    27
  applicable to a charge of violation of a protection order under

  section 18-6-803.5(1)(a).

¶ 51   In our analysis, we are particularly concerned with the

  “isolation of the societal objectives of the offense” so that we may

  determine whether J.C.’s alleged assent to contact can constitute

  consent as contemplated by section 18-1-505. MPC § 2.11 note 1

  on General Principles. Because, in our view, the county court too

  narrowly defined the “harm or evil sought to be prevented” by the

  violation of a protection order, we conclude the court abused its

  discretion in allowing the consent defense. Specifically, the county

  court should have considered the violation of a protection order

  statute in the context of the harm that the General Assembly

  intended to prevent in the statutes defining and governing CPOs.

¶ 52   The violation of a protection order statute criminalizes any

  contact a restrained party has with the protected person identified

  in a protection order. § 18-6-803.5(1)(a). The statute does not

  mention consent of the protected person or preventing harm to the

  protected person; neither consent nor harm to the protected person

  is an element of the crime. Therefore, as the county court noted at

  the preliminary hearing, consent cannot be a defense to violation of


                                    28
  a protection order by way of negating an element of the crime

  charged. See Dixon v. State, 869 N.E.2d 516, 520 (Ind. Ct. App.

  2007) (considering MPC section 2.11 and concluding that the

  protected person’s alleged assent to contact does not negate an

  element of invasion of privacy when that crime does not have an

  element of consent; defendant was charged with invasion of privacy

  by “knowingly or intentionally violating a protective order”).

¶ 53   The statute provides several definitions of the term “protection

  order,” including any order issued pursuant to title 13, article 14 of

  the C.R.S., as is the case here. We, therefore, must consider title

  13, article 14 and its “societal objectives” in our analysis.

  Huddleston, 31 P.3d at 159; MPC § 2.11 note 1 on General

  Principles.

¶ 54   Article 14 begins with a lengthy and specific legislative

  declaration. § 13-14-100.2. The first part of the declaration is

  general to all protection orders, criminal and civil, and states that

  issuing and enforcing protection orders are of “paramount

  importance” in Colorado because they “promote safety, reduce

  violence and other types of abuse, and prevent serious harm and

  death.” § 13-14-100.2(1). Notably, these goals are not limited to


                                     29
  the protected person, but address general harms sought to be

  prevented. These are harms to society. Indeed, “reduc[ing] violence

  and other types of abuse” is a “societal objective,” not a goal specific

  to a single person. Id.; MPC § 2.11 note 1 on General Principles.

¶ 55   The declaration also addresses domestic abuse specifically

  and, of relevance here, reflects the General Assembly’s

  acknowledgment that domestic abuse can create a situation where

  the abused person is more likely to return to an abuser and that

  protection orders may still be appropriate even when reconciliation

  occurs. § 13-14-100.2(2).

¶ 56   Given these legislative declarations regarding the importance

  and purpose of enforcing CPOs, we conclude that the harm or evil

  sought to be prevented by a CPO, including enforcing it through

  criminal charges for a violation of such an order, is not mere

  contact with the protected person as the county court concluded,

  but preventing the societal harms of violence, domestic abuse, and

  serious harm or death. Our conclusion is supported not only by

  the legislative declaration in article 14, but also by the commentary

  to the MPC that consent “is not a defense in . . . situations where

  the law has objectives that go beyond the interests that may be


                                     30
  asserted by an identifiable victim.” Model Penal Code § 2.11 note 1

  on General Principles. Here, the objectives of a CPO go beyond the

  interests of protecting the named protected person and, as

  indicated in the legislative declaration, include preventing domestic

  abuse and eliminating circumstances that make it more likely that

  an abused victim will return to his or her abuser. § 13-14-100.2(1),

  (2).

¶ 57     Furthermore, a protected person’s alleged assent to contact

  with the restrained person does not prevent the infliction of

  violence, abuse, or death upon the protected person, nor does it

  prevent violation of a court order. Other states have also concluded

  that alleged assent to contact by a protected person does not

  preclude the harm sought to be prevented by the issuance and

  enforcement of protection orders. See In re Shirley, 28 A.3d at 511

  (noting that the legislative body recognized that the public has an

  interest in preventing the intrafamily violence that CPOs are

  intended to prevent and consent of a protected person to contact

  does not prevent intrafamily violence); Dixon, 869 N.E.2d at 520

  (The court considered the MPC consent section and concluded the

  protected person’s assent does not “preclude the infliction of


                                    31
  violence the statute seeks to prevent. Specifically, [the protected

  person’s] alleged consent does not prevent violence nor does it

  preclude the violation of a court order.”).

¶ 58   Indeed, as noted, the legislative declarations concerning CPOs

  in the context of domestic abuse indicate the General Assembly’s

  intent that CPOs may continue to be necessary even when the

  parties choose to reconcile. § 13-14-100.2(2). Nothing in the

  language of the CPO statute or the violation of a protection order

  statute, both of which seek to prevent domestic violence, indicates

  the General Assembly’s intent to provide an affirmative defense to a

  restrained person who violates a CPO because the protected person

  later allegedly assents to contact. See State v. Branson, 167 P.3d
370, 373 (Kan. Ct. App. 2007) (analyzing the domestic violence

  context of the crime of violation of a protective order to determine

  the legislature’s intent that the crime is one against society, and to

  conclude that the defense of consent is not available); see also State

  v. Dejarlais, 969 P.2d 90, 92-93 (Wash. 1998) (holding that the

  purpose of the domestic violence statutes ruled out a consent

  defense to a charge of violating a domestic violence protection

  order).


                                     32
¶ 59   It is telling that we have found no cases that conclude consent

  of the protected person is an available affirmative defense to the

  offense of violation of a protection order. The out-of-state cases the

  Attorney General cites in support of its arguments on appeal are

  inapposite. In Mohamed v. Mohamed, 557 A.2d 696, 697-98 (N.J.

  Super. Ct. App. Div. 1989), the civil court considered the validity of

  a custody provision in a protective order after the parties had

  reconciled; the court gave absolutely no consideration to the

  affirmative defense of consent because the case was not criminal in

  nature. Also, here, unlike in Mohamed, there are no children

  involved, there is no custody provision in the CPO, and the parties

  were never married or going through a reconciliation. Further,

  unlike the defendant in Mohamed, Hartsuff does not question the

  validity of the CPO. Id. at 698. The case is simply inapplicable.

¶ 60   In a second New Jersey case cited by the Attorney General, the

  court considered whether an alleged reconciliation prevented a

  temporary protective order from becoming permanent. Torres v.

  Lancellotti, 607 A.2d 1375, 1376 (N.J. Super. Ct. Ch. Div. 1992).

  This case, again, did not consider the affirmative defense of consent




                                    33
  — the context there was a civil proceeding rather than a criminal

  trial.10 Id.

¶ 61    Nor does our conclusion mean that a protected person’s

  alleged assent to contact is wholly irrelevant, In re Shirley, 28 A.3d

  at 512-13, or that a protected person can, with impunity, approach

  the restrained person, initiate contact, and then later allege to the

  police that the restrained person violated the protection order. We

  recognize that evidence of assent can, potentially, be relevant to

  show that the restrained person did not have the necessary mens

  rea for violation of a protection order, or that “contact,” as that term

  is broadly defined, did not occur. However, contrary to the Attorney

  General’s argument, this is not the same as asserting consent as an

  affirmative defense. When consent is an affirmative defense, the

  prosecution is required to disprove that defense beyond a

  reasonable doubt in addition to proving the elements of the crime of

  violation of a protection order. People v. Nelson, 2014 COA 165,

  10Interestingly, the Torres court held that revisions to the state’s
  Domestic Violence Prevention Act required that “no [protection]
  order should be vacated upon a reconciliation or mutual violation
  without an analysis of the necessity for continued protection and
  restraints.” Torres v. Lancellotti, 607 A.2d 1375, 1377 (N.J. Super.
  Ct. Ch. Div. 1992). If anything, this case supports our analysis and
  conclusion here.

                                     34
  ¶ 49. When a defendant argues that assent by the protected person

  shows that the prosecution did not prove all the elements of a

  crime, it is a traverse defense and the prosecution does not need to

  prove an additional element and the defendant is not entitled to a

  consent defense instruction. See id. at ¶¶ 49, 52.

¶ 62   Further, we are not persuaded by the Attorney General’s

  concerns that protected persons may unfairly invite contact with a

  restrained person and then use that contact to claim that the

  restrained person violated the protection order. A defendant

  charged with violation of a protection order must knowingly contact

  a protected person in a way that violates the terms of a protection

  order. People v. Coleby, 34 P.3d 422, 424 (Colo. 2001) (stating that

  the mens rea of knowingly applies to the conduct prong of the

  violation of a protection order statute). In Colorado, the mens rea of

  “knowingly” is synonymous with “willfully,” the mens rea applicable

  to the crimes charged in Shirley and Dixon. With respect to

  conduct, a defendant acts knowingly or willfully when he or she is

  aware that his or her conduct is of the nature prohibited by the

  statute or is aware that the conduct is practically certain to cause

  the result. § 18-1-501(6), C.R.S. 2016. To constitute a violation of


                                    35
a “no contact” provision of a protection order, “the defendant’s

conduct must involve physical touching or some element of direct or

indirect communication, or attempted communication, with the

victim. Consequently, incidental contact that occurs unintentionally

and is unavoidable is not sufficient, by itself, to establish a

violation.” People v. Serra, 2015 COA 130, ¶ 34 (emphasis added).

Thus, where the only contact alleged is when the protected person

later decides to report contact that he or she initiated, evidence of

such contact could arguably be “incidental contact that occurs

unintentionally” or show that the defendant did not have the

requisite mens rea because he or she was not aware that his or her

conduct was of the type prohibited by statute. Id.; see § 18-1-

501(6). In other words, “if the evidence showed that the [protected

person] approached the [restrained person] without [the restrained

person’s] encouragement or consent . . . , the court might be unable

to find that the respondent willfully violated the CPO (and, indeed,

the government might hesitate to prosecute . . . ).” Shirley, 28 A.3d

at 512 (footnote omitted).




                                   36
                             V.      Conclusion

¶ 63   The district court’s order is reversed, and the case is

  remanded with directions to remand to the county court for further

  proceedings and with instructions to preclude Hartsuff from

  asserting consent as an affirmative defense to the charge of

  violation of a protection order.

       JUDGE PLANK and JUDGE MÁRQUEZ concur.




                                      37